IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WALTER L. WRIGHT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3411

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 17, 2014.

An appeal from an order of the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Walter L. Wright, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, C. J., PADOVANO and CLARK, JJ., CONCUR.